Judgment of the Supreme Court, Kings County, entered March 22, 1966, reversed, on the law and the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to reduce the amount of the jury verdict in his favor from $72,000 to $35,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the amount of the verdict was excessive to the extent indicated. Beldock, P. J., Ughetta, Christ, Rabin and Munder, JJ., concur.